 



Exhibit 10.4

TRADEMARK LICENSE

This Trademark License (the “Agreement”) is made and entered into between
TreeHouse Foods, Inc., a Delaware corporation (“TreeHouse”) and Dean Foods
Company, a Delaware corporation (“Dean”) as of the Distribution Date set forth
below.

     WHEREAS, Dean, through its subsidiaries, operates the Specialty Foods
Group, and the MochaMix®, SecondNature®, and food service dressings businesses
(the “Transferred Businesses”);

     WHEREAS, the Board of Directors of Dean has determined that it would be
advisable and in the best interests of Dean and its stockholders for Dean to
transfer and assign, or cause to be transferred and assigned, to TreeHouse the
business, operations, assets and liabilities related to the Transferred
Businesses;

     WHEREAS, Dean desires to transfer and assign, or cause to be transferred or
assigned, to the TreeHouse Parties (as defined in that certain Distribution
Agreement between Dean and TreeHouse, dated as of June 27, 2005 (the
“Distribution Agreement”)) the assets and properties of the Transferred
Businesses and the TreeHouse Parties desire to accept the transfer and
assignment of such assets and to assume, or cause to be assumed, the liabilities
and obligations arising out of or relating to the Transferred Businesses as
provided in the Distribution Agreement;

     WHEREAS, the date on which the above transaction is to become effective is
referred to as the “Distribution Date” as defined in the Distribution Agreement;
and

     WHEREAS, the parties hereto deem it to be appropriate and in the best
interests of TreeHouse and the Dean Entities (as defined in Section 1(b) below)
that TreeHouse grant to the Dean Entities a license to use certain trademarks,
trade names and logos under the terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
meaning set forth in this Section 1.

     (a) “Affiliates” means, with respect to any entity, any other entity that
directly or indirectly controls, is controlled by or is under common control
with such entity. For the purpose of this definition, the term “control” means
the power to direct the management of an entity, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
term “controlled” has the meaning correlative to the foregoing.

     (b) “Dean Entities” means Dean and its Affiliates, but only for so long as
they remain Affiliates.

 



--------------------------------------------------------------------------------



 



Page 2

2. License of Licensed Marks. During the term of this Agreement, and subject to
termination pursuant to Section 10 below, TreeHouse hereby grants to the Dean
Entities an exclusive, perpetual, royalty-free, and non-transferable license to
display and use the trademarks, trade names, trade dress and logos set forth on
Exhibit A hereto (the “Licensed Marks”) in the United States in connection with
the marketing and sale of (i) products on which the Dean Entities used any of
the Licensed Marks immediately prior to the Distribution Date and (ii) other
dairy products (e.g., fluid dairy, cultured dairy, and ice cream products) and
substitutes for such products (collectively, the “Exclusive Products”). For the
avoidance of doubt, the term “dairy products” does not include salad dressings.
In furtherance thereof, TreeHouse shall not use any of the Licensed Marks on the
Exclusive Products.

3. Restrictions on Use.

     (a) The Dean Entities may not register or reserve any Licensed Mark or any
words or images confusingly similar thereto as a trademark, trade name,
corporate name or domain name anywhere in the world. The Dean Entities may not
attack or challenge the title and interest of TreeHouse in or to the Licensed
Marks.

     (b) If TreeHouse at any time finds that the Licensed Marks are being used
other than in accordance with the terms of this Agreement (“Unauthorized Use”),
TreeHouse may notify Dean in writing of such Unauthorized Use. If the relevant
Dean Entity fails to correct or have corrected such Unauthorized Use within
thirty (30) days after receipt of such notice, or if such correction can not
reasonably be accomplished within such 30-day period if commercially reasonable
steps to correct the Unauthorized Use have not been taken during such 30 day
period, TreeHouse may, at its election, suspend any or all of the licenses
granted under this Agreement until such time as such Unauthorized Use is
corrected to TreeHouse’s reasonable satisfaction.

4. Reservation of Rights. TreeHouse reserves all rights in the Licensed Marks
and other TreeHouse intellectual property not expressly granted in this
Agreement. The Dean Entities shall not use the Licensed Marks or other TreeHouse
intellectual property for the benefit of any person or entity, or permit any
third party to use such intellectual property, and the Dean Entities have no
rights or licenses with respect to such Licensed Marks or intellectual property,
except as set forth in paragraph 2 above.

5. Ownership of Intellectual Property. The Dean Entities acknowledge and agree
that the Licensed Marks, and all applications, registrations and renewals
thereof, and all associated goodwill therein, are owned by and vested in
TreeHouse. All use by the Dean Entities of the Licensed Marks hereunder shall
inure to the benefit of TreeHouse. The Dean Entities agree not to challenge,
directly or indirectly, the rights of TreeHouse in or to the Licensed Marks. The
Dean Entities will cause the Licensed Marks to be accompanied by an appropriate
trademark symbol (either â or TM or a corresponding foreign symbol) as specified
by TreeHouse. TreeHouse shall maintain all the Licensed Marks at its expense.

 



--------------------------------------------------------------------------------



 



Page 3

6. Quality Control. The Dean Entities shall maintain and adhere to any and all
trademark guidelines for display of the Licensed Marks or other reasonable
quality control standards for products bearing the Licensed Marks that TreeHouse
may promulgate from time to time which conform with applicable laws. Nothing
herein shall otherwise limit the Dean Entities’ ability to change, modify or
determine the way in which it packages or promotes any of its products, except
that all such packaging or promotion of products bearing the Licensed Marks
shall be in compliance with applicable law.

7. Injunctive Relief. Because unauthorized use of the Licensed Marks or any
violation of the authorization and license granted in paragraph 2 above,
respectively, will diminish substantially the value of such intellectual
property and irrevocably harm TreeHouse, if the Dean Entities breach any
provision of paragraph 2 above, TreeHouse shall be entitled to injunctive and/or
other equitable relief, in addition to other remedies afforded by law, to
prevent a breach of such provision of this Agreement.

8. Indemnification. TreeHouse agrees to indemnify Dean and to hold Dean harmless
from and against any and all liabilities, losses, damages, claims, causes of
action, costs and expenses, including reasonable legal fees and expenses that
may be incurred by Dean, arising out of a third party claim based upon actions
or inaction by TreeHouse that the Dean Entities’ use of the Licensed Marks
within the scope of the license granted by this Agreement infringes that third
party’s intellectual property rights in any respect. The Dean Entities shall
provide TreeHouse with prompt written notice of any third-party claim for which
indemnification is sought and cooperate fully with TreeHouse in allowing
TreeHouse to control the defense of such claim. So long as TreeHouse is
contesting the third-party claim in good faith, the Dean Entities may not settle
any such claim without the express prior written consent of TreeHouse unless
(i) there is no finding or admission of any violation of any law or any rights,
(ii) the sole relief provided is monetary damages that are paid in full by the
Dean Entities, and (iii) TreeHouse shall not have any liability with respect to
any such settlement. The Dean Entities shall have the right, at its own expense,
to participate in the defense of such claim.

9. Term. This Agreement will become effective on the Distribution Date and shall
continue in full force and effect until terminated as provided in Section 10
below.

10. Termination. This Agreement may be terminated:

          (a) by either party upon written notice if the other party becomes
insolvent, files or has filed against it a petition under any chapter of the
United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (or any similar petition
under any insolvency law of any jurisdiction), proposes any dissolution,
liquidation, composition, financial reorganization or recapitalization with
creditors, makes an assignment or trust mortgage for the benefit of creditors,
or if a receiver, trustee, custodian or similar agent is appointed or takes
possession with respect to any property or business of such party;

          (b) by either party at any time upon any material breach by the other
party of the terms of this Agreement which remains uncured thirty (30) days
following written notice of

 



--------------------------------------------------------------------------------



 



Page 4

such breach, or if such breach cannot reasonably be cured within said 30 day
period, unless commercially reasonable steps have not been taken to cure such
breach within such 30 day period; and

          (c) by TreeHouse, with respect to any Licensed Mark, if (i) all of the
Dean Entities cease use of such Licensed Mark in the United States with the
intention not to resume use of it, or (ii) if all of the Dean Entities cease use
of such Licensed Mark in the United States for a continuous thirty-six
(36) month period.

11. Effect of Termination. Upon any termination or expiration of this Agreement,
all rights and obligations of the parties shall terminate, except the rights and
obligations of the parties provided in paragraphs 8 and 13 of this Agreement,
which shall survive the termination or expiration of this Agreement.

12. Remedies. The demand for one remedy does not constitute a waiver or estoppel
with regards to any or all other available remedies for the specific breach or
default in question.

13. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Delaware and
the federal laws of the United States of America applicable therein, as though
all facts and omissions related hereto occurred in Delaware.

14. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

     If to the Dean Entities, to:

Dean Foods Company
2515 McKinney Avenue
Suite 1200
Dallas, Texas 75201
Telephone: (214) 303-3413
Fax: (214) 303-3853
Attention: General Counsel

with a copy (which shall not constitute effective notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP
2445 M Street, N.W.
Washington, D.C. 20037

 



--------------------------------------------------------------------------------



 



Page 5

Telephone: (202) 663-6000
Fax: (202) 663-6363
Attention: Erika L. Robinson

     If to TreeHouse, to:

TreeHouse Foods Corp.
857-897 School Place
P.O. Box 19057
Green Bay, Wisconsin 54307
Telephone: (920) 497-7131
Fax: (920) 497-4604
Attention: General Counsel

with a copy (which shall not constitute effective notice) to:

Winston and Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Telephone: (312) 558-5600
Fax: (312) 558-5700
Attention: Bruce A. Toth

Either party may, by written notice to the other parties, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.

15. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

16. Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties with respect to this subject matter and supersedes
any previous agreements (oral, written or otherwise) and may be altered or
amended only by a written instrument duly executed by both parties.

17. Assignment. This Agreement shall not be assignable by either party hereto
without the prior written consent of the other party hereto (such consent not to
be unreasonably withheld). When duly assigned in accordance with the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
assignee.

 



--------------------------------------------------------------------------------



 



Page 6

18. Non-Waiver. The failure of a party in any one or more instances to insist
upon strict performance of any of the terms and conditions of this Agreement
does not constitute a waiver or relinquishment, to any extent, of the right to
assert or rely upon any such terms or conditions on any future occasion.

19. Independent Contractor. The parties are acting as independent contractors
under this Agreement and the parties hereby acknowledge that they do not intend
to create a joint venture, partnership or any other type of agency between them.

-— Signature page follows —

 



--------------------------------------------------------------------------------



 



Page 7

The parties hereby acknowledge that they have read and understand this Agreement
and all exhibits and addenda hereto, and agree to all terms and conditions
stated herein and attached hereto.

                      TREEHOUSE FOODS, INC.       DEAN FOODS COMPANY    
 
                   
By:
   /s/ Thomas E. O’Neill       By:      /s/ Edward F. Fugger    
 
                   
 
                    Name: Thomas E. O’Neill       Name: Edward F. Fugger    
 
                    Title: Senior Vice President       Title: Vice President –
Corporate Development    

 